Citation Nr: 1628399	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  12-21 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating for a lower back disability in excess of 10 percent prior to June 13, 2014, and in excess of 40 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1974 to August 1994.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In March 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge, and a transcript of the hearing is of record. 

When this case was before the Board in March 2014, it was remanded for additional development.  The case is now again before the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  For the period prior to March 4, 2013, the Veteran's lower back disability was manifested by localized tenderness not resulting in abnormal gait or abnormal spinal contour; forward flexion of the thoracolumbar spine was greater than 60 degrees; the combined range of motion of the thoracolumbar spine was greater than 120 degrees; and neither muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, nor ankylosis of the entire thoracolumbar spine was present.

2.  For the period beginning March 4, 2013, the Veteran's lower back disability has been manifested by limitation of forward flexion of the thoracolumbar spine to 30 degrees or less; it has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.



CONCLUSIONS OF LAW

1.  Prior to March 4, 2013, the criteria for a disability rating in excess of 10 percent for the Veteran's lower back disability were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235 to 5243 (2015).

2.  On and after March 4, 2013, the criteria for a disability rating of 40 percent, but not higher, for the Veteran's lower back disability have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235 to 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided all required notice in a letter mailed in August 2010, prior to the initial adjudication of the claim in July 2011.  

The record reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran was also afforded appropriate VA examinations to address his claim in June 2011, June 2012, and June 2014.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  As such, the Board finds that VA has fulfilled its duty to assist the Veteran in the development of his claim.

Accordingly, the Board will address the merits of the Veteran's claim. 

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Legal Criteria: Disability Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).

In initial rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Background and Analysis

The Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, with regard to the Veteran's claim. 

For the time period on appeal, the Veteran's lower back disability has been rated under Diagnostic Code 5237, which utilizes the general rating formula for rating diseases and injuries of the spine.

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  An evaluation of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or there is vertebral body fracture with loss of 50 percent or more of the height.  

An evaluation of 20 percent is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 (2015) concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 (2015) concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 (2015) concerning the effects of the disability on the Veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

There are several notes set out after the diagnostic criteria, which provide the following:  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  Fifth, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Sixth, disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).

By way of background, the Veteran was initially granted service connection for his lower back disability in a July 2011 rating decision, and a noncompensable disability rating was assigned, effective July 20, 2010, the date of the Veteran's claim to reopen his previously denied claim for service connection.  Following the Veteran's filing of a timely notice of disagreement, the RO issued a July 2012 decision increasing the Veteran's lower back disability rating to 10 percent, again effective July 20, 2010.  The Board remanded the Veteran's claim in March 2014 for an additional VA examination.  Based on the results of the subsequent June 2014 VA examination, the Appeals Management Center issued an October 2014 rating decision increasing the Veteran's lower back rating to 40 percent, effective June 13, 2014, the date of the VA examination.  

The Veteran was previously afforded a VA examination in June 2011.  At the examination the Veteran reported constant, non-radiating lumbosacral pain which he quantified as a 7 out of 10, and which limited his ambulation to around 50 feet and required pain medication.  The Veteran also reported his back pain affected his employment as a mail carrier, causing difficulty lifting and requiring him to leave work early at times.  He also reported having difficulty getting out of bed in the morning, and use of a back brace, but no discrete flare-ups.  The Veteran's thoracolumbar flexion was limited to 15 degrees, his extension to 0 degrees, his right and left lateral flexion to 10 degrees, his right rotation to 20 degrees, and his left rotation to 10 degrees, all with pain throughout but with no decreased motion due to pain or fatigue following repetitive motion.  The examiner stated that the Veteran exerted very minimal effort on the examination despite repeated prompting.  The examiner noted there was lumbosacral tenderness but no muscle spasm, and that motor and sensory exams, as well as gait, were normal.  The examiner reviewed lumbosacral X-rays taken in April 2009 and indicated they were also normal.  The examiner reiterated that the Veteran's ranges of motion were out of proportion to other examination findings and radiographic findings, which were all normal.  The examiner stated that he could not account for the Veteran's extreme limitation of range of motion other than by the Veteran's complete lack of effort on the examination.  Based on the examiner's statements that the Veteran exerted very minimal, or a complete lack of effort on the examination despite repeated prompting, and that his range of motion results were out of proportion to examination and radiographic findings, the RO assigned a noncompensable rating in its aforementioned July 2011 rating decision.

The Veteran was afforded an additional VA examination in June 2012.  The examiner noted the Veteran's report of flare-ups of his lower back condition which caused difficulty with ambulation and with standing and sitting for prolonged periods.  The Veteran's thoracolumbar forward flexion was 90 degrees or greater, with objective evidence of painful motion at 90 degrees or greater.  His extension was 30 degrees or greater, with objective evidence of painful motion at 30 degrees or greater.  Lateral flexion was 30 degrees or greater bilaterally, with objective evidence of painful motion at 30 degrees or greater.  Rotation was 30 degrees or greater bilaterally, with objective evidence of painful motion at 30 degrees or greater.  The Veteran was able to perform repetitive-use testing with 3 repetitions, which resulted in no additional limitation in range of motion.  The examiner did note the Veteran had functional loss and/or impairment of the thoracolumbar spine in the form of pain on movement, and noted localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  The examiner indicated the Veteran did not have any guarding or muscle spasm, and he had no radicular pain or other signs or symptoms due to radiculopathy.  The examiner noted the Veteran used a back brace regularly due to pain, but that there was no arthritis of the thoracolumbar spine.  The examiner noted the Veteran's lower back condition did impact his ability to work in that he had difficulty standing for prolonged periods and missed days of work due to his back pain.  The examiner clarified that the Veteran's range of motion measurements were based on the examiner's observation of the Veteran bending forward to 90 degrees upon rising from his chair prior to the examination.  The examiner stated that on standing range of motion testing the Veteran bent forward to only 20 degrees, which, the examiner stated, was felt to be spurious due to a complete lack of effort.  The examiner stated that the range of motion on rising from a sitting position was the true range of motion in the Veteran's case.  On the basis of the June 2012 VA examination results, the RO increased the Veteran's lower back disability rating to 10 percent in its aforementioned July 2012 rating decision.

At his hearing before the undersigned on March 4, 2013, the Veteran indicated his lower back condition had worsened since the June 2012 VA examination.  As a result, the Board remanded the case for the purpose of affording the Veteran another VA examination.  

The Veteran was afforded an additional VA examination in June 2014.  The examiner noted the Veteran's report of chronic low back pain which woke him up at night multiple times, and the use of a low back brace for support.  The examiner indicated the Veteran did not have flare-ups of his condition.  The Veteran's thoracolumbar forward flexion was limited to 25 degrees, with objective evidence of painful motion at 25 degrees.  His extension was 30 degrees or greater with no objective evidence of painful motion.  His lateral flexion was 30 degrees or greater bilaterally with no objective evidence of painful motion, and his rotation was 30 degrees or greater bilaterally with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing without any resulting additional limitation in range of motion.  The examiner indicated the Veteran had functional loss and/or impairment due to less movement than normal and pain on movement.  The examiner indicated the Veteran did not have localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine, and did not have muscle spasm of the thoracolumbar spine or guarding resulting in abnormal gait or abnormal spinal contour, nor muscle spasm or guarding not resulting in abnormal gait or abnormal spinal contour.  The examiner also indicated the Veteran had no radicular pain or other signs or symptoms due to radiculopathy, and had no ankylosis of the spine.  The examiner indicated the Veteran's lower back condition did not impact his ability to work.  The examiner also stated that the Veteran's symptoms appeared to be exaggerated, since touching his back with minimal pressure caused complaints of pain.  The examiner stated the Veteran was morbidly obese, and with repetitive real life use he may have gain or loss in range of motion, but the examiner was unable to comment on the exact degree of motion gained or lost without resorting to mere speculation.  

In a June 2014 addendum opinion, a separate VA examiner stated that the Veteran at least as likely as not experienced additional functional limitation due to pain, fatigue, incoordination, repeated use over time or flare-ups, but the examiner could not state what degree of additional functional limitation resulted without resorting to mere speculation.  On the basis of the June 2014 examination results, the Appeals Management Center increased the Veteran's lower back disability rating to 40 percent in its aforementioned October 2014 rating decision.

With regard to the period prior to March 4, 2013, the Board finds that the evidence of record supports the RO's assignment of a 10 percent rating for the Veteran's lower back disability.  The Board first notes that the Veteran's June 2011 and June 2012 VA examiners both determined that the results of the Veteran's range of motion testing were essentially invalid due to a lack of effort by the Veteran.  While the June 2011 examiner found the Veteran's range of motion results were out of proportion to examination and radiographic findings, the June 2012 examiner stated that the Veteran's inability to bend forward more than 20 degrees was spurious due to a complete lack of effort, and his actual thoracolumbar flexion was 90 degrees, as indicated by his bending forward to 90 degrees upon rising from his chair.  

The Board finds that a preponderance of the evidence, in the form of the two VA examiners' statements, indicates that the Veteran's June 2011 forward flexion of 25 degrees was inaccurate due to his lack of effort, and that the forward flexion measurement of 90 degrees drawn by the June 2012 examiner from observing the Veteran bending forward to 90 degrees prior to the examination was an accurate reflection of his thoracolumbar range of motion.  In this regard, the Board notes that upon a review of all VA and private treatment records dated from July 2010 (the date of the Veteran's claim) to June 2012, there is no evidence that range of motion of the Veteran's thoracolumbar spine was limited during this period.  As such, the Veteran's June 2011 and June 2012 range of motion testing results do not warrant a compensable rating under Diagnostic Code 5237.  However, both the June 2011 and June 2012 examiners found the Veteran had localized tenderness not resulting in an abnormal gait or abnormal spinal contour.  These medical findings warrant a 10 percent rating under Diagnostic Code 5237.  

The Board next notes that the reports of the June 2011 and June 2012 VA examinations demonstrate that forward flexion of the thoracolumbar spine was greater than 60 degrees, the combined range of motion was greater than 120 degrees,  and the Veteran did not have muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or ankylosis of the thoracolumbar spine.  As such, the Veteran's examinations do not warrant a disability rating higher than 10 percent.  In addition, the Board has thoroughly reviewed all VA and private treatment notes of record, and although these records show treatment for chronic lower back pain, they do not include any medical findings during the period of the claim which warrant a disability rating higher than 10 percent prior to March 4, 2013.  As such, the Board finds that a rating in excess of 10 percent prior to March 4, 2013, is not warranted under the rating schedule.

Regarding the period beginning March 4, 2013, the Board notes that the Veteran testified on that date that his lower back disability had increased in severity and this was confirmed on the VA examination performed in June 2014.  Therefore, the Board resolves reasonable doubt in the Veteran's favor and finds that he met the criteria for the 40 percent rating on March 4, 2013.  

The evidence does not support the assignment of a rating in excess of 40 percent on or after March 4, 2013.  Specifically, the Board notes that forward flexion of the Veteran's thoracolumbar spine was measured as ending at 25 degrees at his June 13, 2014, VA examination.  This medical finding warrants a 40 percent disability rating under Diagnostic Code 5237.  However, the Board notes that the June 2014 examiner indicated the Veteran did not have ankylosis of any kind.  Again, the Board has thoroughly reviewed the Veteran's VA and private treatment records, and although these records show treatment for chronic lower back pain, they do not contain any finding of ankylosis during the period of the claim.  In addition, the Board acknowledges the June 2014 VA examiner's statements regarding the potential for increased limitation of motion caused by everyday use or flare-ups of the Veteran's lower back condition.  However, the examiner did not suggest that the Veteran's thoracolumbar spine or whole spine was ankylosed during flare ups.  Under Diagnostic Code 5237, a rating in excess of 40 percent is warranted only upon a finding of ankylosis of the thoracolumbar spine or the entire spine, and the Veteran's VA examinations and treatment records do not contain any such finding.  Accordingly, the Board finds that a disability rating in excess of 40 percent is not warranted for the period beginning March 4, 2013.

Additional Considerations 

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  As discussed and explained above, the Veteran did not fully cooperate with the earlier examinations.  Therefore, the Board has discounted some of the earlier examination findings.  However, the Board has granted the earlier effective date for the 40 percent rating based on the Veteran's testimony at the March 2013 hearing that his low back disability had increased in severity since the prior examinations.

The Board has considered whether the case should be referred to the Director of Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the service-connected lower back disability, as discussed above, are contemplated by the schedular criteria.  In addition, higher ratings are authorized for greater impairment.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Although the Veteran has indicated that he has been required to miss several days of work per month due to his lower back pain, there is no suggestion in the record that the Veteran's lower back disability renders him unemployable.  Therefore, the Board finds that the issue of entitlement to a TDIU based on the disability at issue has not been raised in this case.



      (CONTINUED ON NEXT PAGE)

ORDER

The Board having determined that the Veteran's lower back disability warrants a 10 percent rating prior to March 4, 2013, and a 40 percent rating thereafter, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


